Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments filed May 9, 2021 have been entered. Accordingly, claims 1-20 are currently pending and have been examined. Claims 4, 11 have been cancelled by Applicant. The previous drawing objection is withdrawn due to applicant’s submission of new drawings. The previous claim interpretation under 35 USC 112(f) is withdrawn. The previous 112(b) rejections are withdrawn. However, the 103 rejections have been updated due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

3.	Claims 1-3, 5-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US 9675219 B1) in view of Liu (US 6557206 B1) further in view of Wolfe, Jr et al. ( US 8312591 B1), hereinafter Wolfe.
Regarding claim 1, Chaffin teaches (Figures 1-7, 9; Col 5 lines 58 – Col 6 lines 67) a vacuum cleaner comprising: a vacuum body assembly including a housing (hollow exterior casing 10) having a base end (bottom half 14); a debris container (cylinder 34; Col 7 lines 19 – lines 44; Figure 7-8) removably coupled to the housing; and a suction source (motor 16; Col 5 lines 65 – Col 6 lines 10)  configured to draw air into the debris container; a harness assembly (backpack accessory 22; Col 6 lines 23 – 50; Figure 3) removably connected to the vacuum body assembly; and wherein the vacuum cleaner is convertible between a carry mode, the harness assembly connected to the vacuum body assembly in the carry mode, the harness assembly configured to be worn by a user; a stand mode, the base end of the vacuum body assembly configured to rest on a support surface in the stand mode.
Chaffin fails to teach a mount hook and a mount structure, and the mount hook being movable relative to the vacuum body assembly. 
Liu (Figures 1, 3-5, 6; Col 3 lines 49 – lines 65, Col 4 lines 1-65) teaches a hook (hook 160) on a vacuum cleaner, and a mount structure (mounting assembly 200) that can be attached to a vacuum cleaner and allow it to hang from structures

Wolfe teach (Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47) wherein the mount hook (movable arm 20) is movable relative to the housing (vacuum cleaner 12), the mount hook movable from a collapsed position to a deployed position; and wherein the mount hook is in the deployed position in the hang mode, and the mount assembly is in the collapsed position in the carry mode.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the housing of Chaffin in view of the combined teachings of Liu and Wolfe to have a mount hook and a mount structure, and the mount hook being movable relative to the vacuum body assembly for the purpose of allowing the hook to move within the housing. This modification allows the hook to be modular, and to be retracted and detracted. This ensures that the hook does not interfere with the use of the vacuum cleaner, and is only be used when needed to be mounted to a structure.
	Regarding claim 2, modified Chaffin teaches (Col 6 lines 23 – 38, Col 8 lines 22-42; Figures 1,2-3,7) the harness assembly further including a base plate (receiving plate 24) removably connected to the vacuum body assembly; and at least one shoulder strap connected to the base plate.
	Regarding claim 3, modified Chaffin teaches (Col 6 lines 23 – 50 Figures 1-3) wherein the harness assembly (backpack pack 22) is not connected to the vacuum body assembly in the hang mode.

Regarding claim 6, Chaffin as modified by Wolfe teach (see Wolfe Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47) wherein a majority of the mount hook (see Wolfe movable arm 20) is received within the housing when the mount hook is in the collapsed position.
Regarding claim 7, Chaffin as modified by Wolfe teach (see Wolfe Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47) wherein moving the mount hook(see Wolfe movable arm 20) from the collapsed position to the deployed position includes rotationally moving the mount hook relative to the housing.
Regarding claim 8, Chaffin as modified by Wolfe teach (see Wolfe Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47) wherein the vacuum body assembly further includes a leash configured to releasably close a loop together with the mount hook (see Wolfe movable arm 20).
Regarding claim 9, modified Chaffin teaches wherein the base end (bottom half 14; Figure 1, 8; Col 5 lines 58 – Col 6 lines 20) of the vacuum body assembly includes at least one foot configured to engage the support surface in the stand mode.

	Regarding claim 12, Chaffin as modified teaches wherein the vacuum body assembly includes a recess; and a majority of the mount hook (see Wolfe movable arm 20) is received in the recess in the collapsed position ( see Wolfe, Figures 1-6; Col 2 lines 33-67, Col 4 lines 10-50, Col 6 lines 30-47).

	Regarding claim 14, Chaffin as modified teaches the harness assembly (back pack 22, figures 1-3) must be removed from the vacuum body assembly to utilize the mount hook ( see Liu hook 160, figures 1-5).
	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US 9675219 B1) in view of Perkins et al (US 5732867 A), hereinafter Perkins. 
	Regarding claim 15, Chaffin teaches (Figures 1-7, 9; Col 5 lines 58 – Col 6 lines 67) a vacuum body assembly including a housing(hollow exterior casing 10); a debris container(cylinder 34; Col 7 lines 19 – lines 44; Figure 7-8) removably coupled to the housing; and a suction source (motor 16; Col 5 lines 65 – Col 6 lines 10) configured to draw air into the debris container; a harness assembly (backpack accessory 22; Col 6 lines 23-50; Figure 3)  removably connected to the vacuum body assembly, the harness assembly including a base plate( receiving plate 24; Col 6 lines 23 – 38, Col 8 lines 22-42; Figures 1,2-3,7) at least one shoulder strap connected to the base plate
	Chaffin fails to teach a base plate with a shaft section, lock section and lock mechanism, two fasteners, lock rail.


    PNG
    media_image1.png
    283
    625
    media_image1.png
    Greyscale

For claim 15, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the harness assembly Chaffin to include a base plate that can be lock and unlock like Perkins. This modification would allow an end user to effectively remove the harness assembly from the vacuum 

Regarding claim 16, Chaffin as modified by Perkins comprises (Figure 1-2, 3-7; Col 2 lines 1-65, Perkins) wherein the lock section (lock rod 28, Perkins) of the fastener (pin 22, Perkins) includes a fastener hook.

Regarding claim 17, Chaffin as modified by Perkins comprises (Figure 1-2, 3-7; Col 2 lines 1-65, Perkins) wherein the lock rail engaging the fastener hook ( see annotated figure above, Perkins).
Regarding claim 18, Chaffin as modified by Perkins comprises (Figure 1-2, 3-7; Col 2 lines 1-65, Perkins)  wherein at least one of the fastener hook and the lock rail (locking mechanism 26, Perkins) includes a chamfer (chamfered surface 32, Perkins) to allow forced connection of the vacuum body assembly to the harness assembly without separately actuating the lock mechanism.

Regarding claim 19, Chaffin as modified by Perkins comprises (Figure 1-2, 3-7; Col 2 lines 27-35, Perkins) wherein the lock mechanism (locking mechanism 26, Perkins) is biased toward the lock position.
Regarding claim 20, Chaffin as modified by Perkins comprises (Figure 1-2, 3-7; Abstract, Col 2 lines 27-35, Perkins) wherein the lock mechanism (locking mechanism 26, Perkins) includes a user engagement .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 06-09-2021, with respect to the rejection(s) of claims 1,10,15 and their dependent claims under 35 U.S.C. 103 have been fully considered but are not persuasive due to the combination of prior art references  do show the disclosed limitations in the amended claims. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723